Citation Nr: 1807474	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an earlier effective date prior to the assigned effective date of July 7, 2009 for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from November 1990 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a notice of disagreement in September 2010 as to the 50 percent initial rating for his service-connected PTSD and the effective date of the service connection for PTSD.  A Statement of Case was issued for the PTSD initial increased rating claim only in May 2014.  The Veteran filed a substantive appeal for the PTSD initial rating claim in July 2014 and the appeal was certified in October 2015.   

The Veteran testified at a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

First, the Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD.  The Veteran last underwent a VA examination for his service-connected PTSD in December 2010.  However, since that time, the record reflects that his symptoms may have worsened.  Specifically, in statements given at his July 2017 Board videoconference hearing, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture, as he is experiencing increased symptoms, as evidenced by his increased medication dosage.  See October 2017 Board videoconference hearing transcript, p. 8.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, on remand, the RO should ensure that the VA examination to be obtained per this remand includes not only the Veteran's PTSD symptoms, but also their frequency, severity, and duration, so that the increased rating claim can be properly adjudicated.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (2013).

Next, in September 2010, the Veteran filed a Notice of Disagreement regarding the effective date for his service-connected PTSD.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any outstanding VA treatment records pertaining to the Veteran's PTSD.

2. After completing the above action, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  This includes not just reporting the Veteran's PTSD symptoms, but also the FREQUENCY, SEVERITY, AND DURATION, with which these symptoms occur.  

The examiner should also specifically consider the Veteran's contentions expressed in the Board videoconference hearing transcript, which include the contention that he is experiencing increased symptoms, as evidenced by his increased medication dosage.  See October 2017 Board videoconference hearing transcript, p. 8.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  After completion of the above development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

4.  Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding entitlement to an earlier effective date prior to the assigned effective date of July 7, 2009 for PTSD.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of this claim.  If a timely substantive appeal is received, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




